NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
WHITSERVE, LLC,
Plaintiff-Appellee,
V.
COMPUTER PACKAGES, INC.,
Defen,dant-Appellant.
2011-1206
Appeal from the United States District Court for the
DiStrict of Connecticut in case no. 06-CV-1935, Judge
Alfred V. Covell0.
ON MOTION
Bef0re MO0RE, Circuit Judge.
0 R D E R
COInputer PackageS, Inc. (CPi) submits a motion to
stay execution of the judgment
On January 21, 2011, the United States District
Court for the District of Connecticut entered an order
stating that CPi was ordered to "pay f0rthWith" the
$8,378,145 jury verdict. CPi appealed the order and the

2
underlying judgment The order stated that "[i]f the
defendant fails to do so within thirty days, the court may
enjoin the defendant from operating its business until
such time as the verdict is satisf1ed." CPi states that it
obtained a bond to stay execution of the judgment 011
February 11, 2011, CPi asked the district court for ap-
proval of the bond so that execution of the judgment
would be stayed pursuant to Fed. R. Civ. P. 62(d) (a stay
of the judgment "takes effect when the court approves the
bond."). The district court has not yet acted on the re-
quest to approve the bond. CPi states that it is concerned
that it "may be in contempt of the district court's January
21, 2010 order . . . before its motion to stay is heard" by
the district court.
Pursuant to Fed. R. App. P. 8, a party must ordinarily
first move in the district court for approval of a su-
persedeas bond before asking a court of appeals for such
relief A party may also ask this court for the same relief
if it has asked the district court for relief and the district
court either "denied the motion or failed to afford the
relief requested." Fed. R. App. P. 8(a)(2)(A)(ii). Because
the district court is in a better position to first review the
adequacy of the bond, we deem it appropriate to tempo-
rarily stay any judgment enforcement proceedings, pend-
ing the district court's action on the motion to approve the
bond.
Accordingly,
IT ls ORDERED THA'r:
Judgment enforcement proceedings are temporarily
stayed, pending the district court's action on the motion to
approve the bond. CPi should promptly inform this court
when the district court acts on its motion to approve the
bond.

3
FoR THE CoURT
FEB 1 8 2011 sr Jan H0rba1y
Date J an Horbaly
ccc Christopher H. Strate, Esq.
John A. Krause, Esq.
s8
Clerk
F l LED
u.s. count
mr FEn€dAlFdgf:blrF0R
FEB 15 ZUll
.|AN HORBALY
ClERK